Citation Nr: 1433814	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a fractured right ankle. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for gastrointestinal disorder (claimed as ulcers). 

5.  Entitlement to service connection for residuals of a basal cell carcinoma. 

6.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for weakness of the bilateral shoulders and wrists, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for headaches. 

9.  Entailment to an initial compensable evaluation for residuals of granuloma. 

10.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg. 

11.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the left leg. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989 and from August 1989 to May 1998.  He is a recipient of the Southwest Asia Service Medal and the Kuwait Liberation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In an April 2007 rating decision, the RO awarded service connection for varicose veins in both lower extremities and for residuals of granuloma, and assigned each a noncompensable evaluation, effective from October 12, 2006.  Also, in that decision, the RO denied the claims for entitlement to service connection for six other issues, most of which remain on appeal.  Finally, the RO denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.

The Veteran appeared for a Travel Board hearing in November 2010.  During that hearing, he clarified that the ankle disability for which he was seeking service connection concerned the right ankle, and the Board has recharacterized the disability (previously claimed generically as a "residuals, fractured ankle") accordingly.  A copy of the hearing transcript has been associated with the claims folder. 

In May 2011, the Board remanded the issues on appeal to the RO (via the Appeals Management Center (AMC)) for additional development and readjudication of the Veteran's claims.  Pursuant to the remand instruction, the Veteran received additional notice on how to substantiate a claim for service connection on a secondary basis, outstanding records of VA treatment were associated with the claims folder, and the Veteran was afforded a VA examination in June 2011 in conjunction with his claims.  In September 2012, a VA independent medical opinion was sought to resolve any deficiencies in the June 2011 VA examiner's medical conclusions.  The Veteran's claims were readjudicated in an October 2012 supplemental statement of the case (SSOC).  Accordingly, the Board finds that there has been compliance with the 2011 remand directives and no further actions is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an October 2012 rating decision, the AMC increased the assigned evaluation for varicose vein disabilities to 10 percent disabling, each, effective October 12, 2006. The increased rating claim, however, remained in controversy because the rating remained less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran now has at least one compensable service-connected disability throughout the entire pendency of the claim, the threshold criteria for entitlement to compensation under 38 C.F.R. § 3.324 are not met, and the Veteran's claim is moot.  Accordingly, the claim is no longer on appeal. 

In addition to the paper claims folders, there is a Virtual VA electronic claims file associated with the Veteran's claim, which has been reviewed in conjunction with this decision.  Review of the Veteran's Virtual VA claims folder reveals that more recent treatment records from the VA Medical Center (VAMC) dated through July 2014 were obtained and associated with the electronic claims folder.  Notably, none of these additional treatment records contain evidence related to the Veteran's claims for hemorrhoids, basal cell carcinoma, residuals of granuloma, or varicose veins.  These additional records continue to demonstrate that the Veteran sought treatment for mental health disorders, to include insomnia, as well as treatment for degenerative disc disease in his lumbar spine.  Those records continue to reflect current diagnoses of insomnia, right ankle disorder, degenerative disc disease of the lumbar spine as well as his reported a history of in-service low back injury, which were already known at the time that the Veteran's service connection claims were last adjudicated by VA in the October 2012 supplemental statement of the case (SSOC).  None of these additional VA treatment records pertains to the issue of the missing element, a competent medical nexus that is needed to support awards of service connection for low back disorder, right ankle disorder, and insomnia.  Therefore, the Board finds that it may proceed with adjudication of the claims at this time.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record, however, it is not considered part and parcel to the current increased rating claims on appeal.  Notably, on his May 2013 TDIU application, the Veteran stated that he was unable to work due to his lumbar spine disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He did not state, and the record does not indicate, that his ability to work is impacted by his service-connected varicose veins in both lower extremities or residuals of granuloma.  The issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and as such, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for gastrointestinal disorder, weakness in bilateral shoulders and wrists and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  After resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his current right ankle disability is related to his in-service 
right ankle avulsion injury.  

2.  The competent evidence of record does not demonstrate that the Veteran's current lumbar spine disability, to include degenerative arthritis, had an onset during his period of service or within the first year after his separation.

3.  The preponderance of the competent evidence of record is against a finding that the Veteran's current lumbar spine disability, to include degenerative arthritis, is otherwise related to his period of service, to include his in-service treatment for lumbar strain, or proximately due to his right ankle disorder.  

4.  The competent evidence of record does not show that the Veteran has current diagnosed hemorrhoids. 

5.  The competent evidence of record does not demonstrated that the Veteran's basal cell carcinoma had an onset during his period of service or within the first year after his separation, and the preponderance of competent evidence is against a finding the Veteran's residuals of basal cell carcinoma are related to his period of service. 

6.  The Veteran's symptomatology due to insomnia is already considered and rated as a part of his service-connected general anxiety and posttraumatic stress disorder (PTSD).

7.  Throughout the entire period under appeal, the Veteran's disability due to residuals of granuloma has been manifested by a well-healed, stable, and superficial scar that is not painful or results in functional impairment. 

8.  Throughout the entire period under appeal, the Veteran's disability due to varicose veins of the right leg has been manifested by no more than aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  There is no evidence of persistent edema, stasis pigmentation, eczema, ulcerations, or subcutaneous induration.

9.  Throughout the entire period under appeal, the Veteran's disability due to varicose veins of the left leg has been manifested by no more than aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  There is no evidence of persistent edema, stasis pigmentation, eczema, ulcerations, or subcutaneous induration.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The award of a separate disability rating for insomnia is not permitted by law.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14, 4.130 (2013).

6.  The criteria for a compensable evaluation for residual of granuloma, scar, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).

7.  The criteria for an evaluation in excess of 10 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7120 (2013).

8.  The criteria for an evaluation in excess of 10 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA sent letters to the Veteran in January 2007, June 2008 and September 2012 that addressed the notice elements concerning his claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The 2007 letter informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  In the September 2012 letter, VA has also informed the Veteran how to substantiate a claim on a secondary basis.  

Although the 2012 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in that letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notice was provided, the case has been readjudicated and most recently in an October 2012 supplemental statement of the case (SSOC) that was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded VA examinations in July 2008 and June 2011, and a VA medical opinion was obtained in September 2012.  Collectively, the reports demonstrate that the VA examiners reviewed the evidence of record and rendered appropriate opinion.  Any deficiencies in the VA examiner's 2011 opinion were addressed in the 2012 VA medical opinion report.  Therefore, the Board finds that the medical findings contained in the 2008 and 2011 VA examinations, as well as medical opinion obtained from the 2011 and 2012 VA examiners are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

Moreover, the Veteran has not asserted, and there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residual scar and varicose veins disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.   He has retained the services of a representative, and he has had the opportunity to testify before a member of the Board.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Right Ankle Disorder 

The Veteran seeks entitlement to service connection for a right ankle disorder.  The Veteran essentially contends that his current right ankle disorder began during, and he had experienced right ankle problems intermittently in the years after his period service, and his problems have now progressively worsened.  In particular, the Veteran reported a history of a right ankle fracture while he was stationed in Kuwait in 1990. 

The Veteran's service treatment records show he sought treatment for right ankle problems in 1987 and 1990.  A May 1987 service treatment note shows that he presented with complaints of right ankle pain for the past six days after running in boots.  Based on the findings from clinical evaluation, he was assessed with anterior tibial tendon strain.  A July 1991 service periodic report of medical history shows that the Veteran indicated a history of a sprained ankle in October 1990 while he was stationed in Saudi Arabia and he was currently without any ankle pain.  Physical examination revealed no abnormalities in the right lower extremity.   On his November 1997 examination prior to separation, the Veteran's lower extremities were evaluated as normal, and on the associated report of medical history, the Veteran did not indicate any history of ankle problems at that time.  

The Veteran filed his claim for entitlement to service connection for right ankle disorder in October 2006.  Post-service treatment records show that he initiated treatment with VA in November 2008 and at that time, he complained of intermittent right ankle pain that had progressively worsened over the past 15 years.  His right lower extremity was evaluated as normal on clinical evaluation.  

A January 2010 VA treatment record shows that the Veteran reported that he fractured his right ankle while he was stationed in Kuwait and he complained of foot, ankle, knee, hip and low back pain associated with the fracture.  It was noted that "to the extent that MRI's have been obtained, [t]here is little identifying pathology." Upon re-examination, it was noted that the Veteran's feet pronate bilaterally with weight bearing and there was associated bilateral knee deviation.  The examining VA physician concluded that "in the absence of Radiographic evidence of pathology, one must conclude that the [Veteran's] continued problems arise from Abnormal Biomechanical Stressors" that were likely related to wearing body armor and carrying heavy equipment during deployment.  No diagnosis was provided in regards to his right ankle complaints.  

A February 2010 VA treatment records shows that the Veteran reported a history of sport-related right ankle injury in 1990 when he rolled his ankle and a teammate stepped on his ankle at the same time resulting in fracture.  He was treated by a Navy doctor, casted, and sent back to duty.  Clinical evaluation revealed findings of pain to the anterior ankle joint on the right, but x-ray film showed normal ankle.  

In a March 2010 VA orthopedic treatment record, the examining VA physician noted the Veteran's reported history of a 1990 right ankle inversion injury and fracture while playing volleyball and he complained of right ankle problems since then.  The examining VA physician also noted that the medical and surgical histories in the electronic medical record had been reviewed.  Clinical examination revealed findings of swelling anteriorly on the anterior talofibular ligament and findings of instability, but full range of motion in the ankle.  The VA physician stated that based on x-rays, the Veteran had an avulsion fracture anteriorly and has chronic anterior talofibular ligament laxity.

Subsequent VA treatment records show diagnosis of arthropathy of the ankle and foot, status post right ankle fracture in 1990. 
 
Pursuant to the Board's 2011 remand directives, the Veteran was afforded a VA examination in June 2011 to determine the nature and etiology of his right ankle disorder.  The examination report shows a diagnosis of degenerative joint disease of the right ankle.  It was noted that the Veteran reported a history of an in-service ankle injury in 1990 while playing volleyball.  He further reported that he sought treatment and he was informed that he had fractured his ankle.  His ankle was placed in a cast.  He reported continuity of right ankle problems since his in-service ankle injury.  Based on a review of the claims folder, including the findings from clinical evaluation, the VA examiner provided conflicting medical findings regarding the etiology of the Veteran's right ankle disorder.  The VA examiner first stated that the Veteran's degenerative arthritis of the right ankle was caused by his period of service; however, in the rational portion,  the VA examiner stated that the Veteran's degenerative arthritis of the right ankle was more likely a part of wear and tear due to aging process as well the Veteran's post-service occupation.  The examiner noted that the service treatment records showed the Veteran suffered a right ankle injury in 1987, but there was no evidence of a chronic right ankle disorder during the remainder of his service.  Moreover, the Veteran's current clinical evaluation revealed findings of had a normal ankle examination and there was no x-ray evidence of healed old or new fracture of the right ankle. 

In a September 2012 VA medical opinion report, the VA examiner conducted an extensive review of the entire claims folder, including the findings from the June 2011 VA examination.  The 2012 VA examiner concluded that it was less likely than that the Veteran's current right ankle disorder, degenerative arthritis, was incurred in or caused by his period of service, to include in-service injuries.  In support of this medical conclusion, the 2012 VA examiner noted that although there was evidence of right ankle injuries in 1987 and 1990, the Veteran had normal ankle evaluations in 1991 and at the time of his separation from service.  The 2012 VA examiner stated that he concurred with the 2011 VA examiner's medical conclusion that the Veteran's current right ankle disorder was consistent with the aging process and history of post-service occupation.   

Here, the medical records establish that the Veteran has current degenerative arthritis of the right ankle.  See June 2011 VA examination. 

There is also evidence showing in-service incurrence of right ankle problems.  He was treated for anterior tibial tendon strain in May 1987 and he suffered a right ankle sprain in 1990.  Although it is unclear whether the Veteran suffered from an in-service right ankle fracture in 1990 as there is no available x-ray film at that time and subsequent x-ray films revealed no findings indicative of a healed old ankle fracture, the Board cannot ignore the March 2010 VA physician's medical conclusion that based on the 2010 x-ray film, the Veteran had a history of avulsion fracture anteriorly. 

In addition, the Veteran has consistently reported that his right ankle problems first manifested in 1990, after he injured his right ankle.  In this regard, the Veteran has provided competent and credible lay evidence regarding the onset and continuity of right ankle problems since his period of service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, his reported medical history of right ankle sprain in 1990 is supported by the 1991 service medical history report.  On the one hand, none of the subsequent service treatment records or post-service treatment records shows complaints of right ankle problems until 2008, after the Veteran initiated his claim for service connection. 

There is persuasive medical evidence that the Veteran's current right ankle disorder is related to his period of service.  The Veteran's treating January 2010 VA physician felt that the Veteran's current right ankle complaints were related to "Abnormal Biomechanical Stressors" that were likely caused by wearing body armor and carrying heavy equipment during deployment.  Also, the March 2010 VA treating physician found that the Veteran had current residuals of right ankle fracture, and it was noted that the Veteran had a history of in-service right ankle fracture.  The March 2010 examining VA physician specifically noted that the medical and surgical histories in the electronic medical record had been reviewed.  Both VA treating physicians' opinions are primarily based on the Veteran's reported medical history of right ankle problems since 1991.  Medical opinions can be based on the reported medical history.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In contrast, the Board has considered the negative medical nexus opinion provided by the 2012 VA examiner, which was based on a review of the claims folder, including the service treatment records as well as the 2010 and 2011 clinical findings.  Notably, the 2012 VA examiner found that there was no x-ray evidence of old healed right ankle fracture or evidence of chronic right ankle disorder shown during the Veteran's period of service. 

The Board finds that neither of the medical nexus opinions is more probative than the other opinion. The positive private medical opinions and the negative VA medical opinion are each supported by a review of the medical records, a pertinent history, clinical findings and a full rationale.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  The Board finds that the medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Here, the Board finds that after resolving any doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran was treated for a right ankle fracture ankle in 1990.  The conflicting medical opinions of records are at least in equipoise on whether the Veteran's current right ankle disorder is related to his 1990 injury.  Accordingly, the Board finds that the Veteran's current right ankle disorder is related to his 1990 injury and that he has continued experience right ankle since then.  Hence, service connection for right ankle disorder, is warranted.

Lumbar Spine 

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  The Veteran essentially contends that his low back disorder began during, and he had experienced back problems intermittently in the years after his period service, and his low back problems have now progressively worsened.  In the alternative, he contends that his current low back problems are proximately due to his right ankle disorder. 

The Veteran's service treatment records shows that he sought treatment for low back injury twice in 1997.  A March 1997 service treatment record shows that the Veteran presented with complaints of low back pain and radiating pain down his lower extremities.  Clinical evaluation revealed findings of limitation of lumbar spine motion, muscle spasms and positive straight left test.  He was assessed with acute lumbar strain.  On his November 3, 1997 examination prior to separation, the Veteran's spine was evaluated as normal and on the associated report of medical history, the Veteran marked "no" to have or ever have experienced recurrent back pain as well as neuritis.  A subsequent November 17, 1997 service treatment record shows that the Veteran again sought treatment for low back pain.  He reported a history of low back pain as well as radiating pain down his right lower extremity for the past four weeks.  It was noted that he had been previously treated in March for acute lumbar strain.  Clinical evaluation revealed findings of painful motion and tightness in the lumbar spine.  He was diagnosed with low back pain, strain.  

The Veteran filed his claim for entitlement to service connection for lower back disorder in October 2006.  Post-service treatment records show that he initiated treatment with VA in November 2008 and at that time, he complained of intermittent low back pain that has progressively worsened over the past 15 years.  There was evidence of muscle spasms on clinical evaluation, but no other abnormalities were observed in the lumbar spine.  An October 2009 VA x-ray of the lumbar spine revealed findings of moderate to advanced intervertebral osteochondrosis, L5-SI.  

Pursuant to the Board's 2011 remand directives, the Veteran was afforded a VA examination in conjunction with his claim in June 2011.  That examination report shows diagnosis of degenerative disc disease of the lumbar spine.  The Veteran reported a history of two in-service back injuries in 1997, for which he sought treatment and received muscle relaxants and injections.  He further reported that he had experienced low back pain and radiating pain down his legs since those in-service injuries.  Clinical evaluation revealed findings of decreased range of motion, painful motions and x-ray film showed findings of mild degenerative lumbar spine disease.  Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner opined that the Veteran's current lumbar spine disorder was not caused by or related to his period of service.  In support of this medical conclusion, the VA examiner noted that although the Veteran sought treatment in March 1997 and November 1997 for back strain, those injuries were acute and self-limited and did not mark the onset a chronic low back disorder.  The examiner further concluded the Veteran's current lumbar spine disorder was more likely due to his post-service occupation and generalized wear and tear due to the aging process.  

The September 2012 VA medical opinion report shows that the VA examiner conducted an extensive review of the entire claims folder, including the findings from the June 2011 VA examination.  The 2012 VA examiner concluded that it was less likely than that the Veteran's current lumbar spine disorder, degenerative disc disease, was incurred in or caused by his period of service, to include in-service injuries.  The VA examiner noted that the Veteran sought treated for low back pain twice during his period of service, and there was no evidence of other than acute self-limited condition.  The 2012 VA examiner stated that he concurred with the 2011 VA examiner's medical conclusion that the Veteran's current lumbar spine disorder was consistent with the aging process and history of post-service occupation.   The 2012 VA examiner also concluded that there was no evidence to suggest a causal or aggravation relationship between the Veteran's lumbar spine disorder and his degenerative arthritis of the right ankle. 

Subsequent VA treatment records show he reported a history of in-service low back injury and progressive onset of pain.  He continued to seek treatment for low back pain and radiating pain down lower extremities, and in April 2013, he underwent a spinal fusion surgery to help alleviate his symptoms.

In this case, the record does not reflect, and the Veteran does not assert, that he was diagnosed with a chronic back disorder, to include arthritis, during service or shortly thereafter.  His service treatment records show sought treatment for low back strains in March 1997 and November 1997, and there is no record during the remainder of the Veteran's period of active shows he sought treatment for back problems or that he was diagnosed with a chronic back disorder.  The lack of a chronic back disorder during the Veteran's period of service and normal back at separation are evidence against a finding that the Veteran sustained a chronic back disorder during service.  

The first clinical evidence of lumbar spine involvement is not shown until 2008, which comes 11 years after his separation from service.  There is no medical evidence showing that the Veteran's lower back disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record shows that the Veteran has current diagnoses of degenerative arthritis (a chronic disease) in his lumbar spine and right ankle.  The Board finds the Veteran is competent to attest to his observations when his back and ankle problems first began and the continuity of similar symptoms since then.  38 C.F.R. § 3.159(a)(2).  

While the medical evidence supports the Veteran's lay statements that he has experienced low back pain during his period of service, post-service treatment records do not show that he sought treatment for low back problems until two years after his filed his claim for service connection in 2008.  The record does not demonstrate continuity of treatment for low back problems. 

Also, weighing heavily against the Veteran's argument of continuity of symptomatology of his current chronic disorders since service are the negative medical opinions by the 2011 and 2012 VA examiners.  Both VA examiners opined that it was less likely as not that the Veteran's current lumbar spine disability was caused by or related to military service, to include his two incident of low back strains.  Rather, both VA examiners felt that both incidents of low back strain were acute and self-limiting in nature and did not mark the onset of a chronic lumbar spine disorder.  Instead, both VA examiners concluded that the Veteran's current lumbar spine disorder was related to his post-service occupation and the natural aging process.  The VA examiners supported their medical conclusions by providing a lengthy and comprehensive medical statement that reflected consideration of the medical evidence and the Veteran's lay statements.  See the examiner's rational statements contained in the 2011 VA examination report and 2012 VA independent medical opinion report.  

Furthermore, the weight of the medical evidence is against a finding that the Veteran's lumbar spine disorder is proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. § 3.310.  While the Veteran may believe his lumbar spine disorder is secondary to his now service-connected right ankle disorder, he does not have training in the medical field and the weight of the medical evidence is against such a finding.  Medical professionals have commented on the etiology of the Veteran's spine disorder, as well as the likelihood that his condition is related to his now service-connected right ankle disability.  The opinions heavily weigh against a finding of service connection on a secondary basis.

The September 2012 VA examiner specifically addressed the question of whether the Veteran's lumbar spine disorder was proximately caused or aggravated by his right ankle disability.  Based on a review of the claims folders and the findings from clinical examination, as well as review of pertinent medical literature, the VA examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was proximately caused or aggravated by his right ankle disability.  

Moreover, both the 2011 and 2012 VA examiners felt that the Veteran's current lumbar spine disorder was due to the natural aging process and not the result of his right ankle disability. 

The record presents no competent medical opinion in favor of the claim on a direct or secondary basis.  

The Board has considered the Veteran's assertions that his current diagnosed lumbar spine disorder is related to his period of service or as secondary to his right ankle disability.  Although the Veteran is competent to attest to the onset and symptomatology he experiences, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's assertions to be of limited probative value since he has an interest in any financial benefit awarded to the Veteran.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

Moreover, there is no indication in the record to suggest that he has specialized training in orthopedic medicine so as to be able to provide an etiology between his current lumbar degenerative arthritis and his period of service or secondary to right ankle disability through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the only competent medical opinions of record come from the 2011 and 2012 VA examiners, and their opinions weigh heavily against the Veteran's claims.  

In sum, the weight of the evidence is against a finding that the Veteran's current lumbar spine disorders are related to service.  Even though the Board cannot ignore lay evidence of continuity of back problems since service, the Board finds that the 2011 and 2012 VA examiner's medical opinions carry more weight against the claim.  Furthermore, the preponderance of the competent evidence is against a finding that his current lumbar spine disorder is proximately due to his right ankle disability.  The preponderance of the medical evidence is against a finding that any current diagnosed lumbar spine disorder is etiologically related to the Veteran's period of service, to include as secondary to his now service-connected right ankle disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.  

Hemorrhoids 

The Veteran seeks entitlement to service connection for hemorrhoids.  He contends that he was diagnosed and treated for hemorrhoids during his period of service, and he continues to suffer from this disorder.  

A review of the Veteran's service medical treatment records does not show any complaints, treatment, or diagnosis for hemorrhoids.  The Veteran received normal rectum examinations on service periodic examinations dated in 1989, 1991, and 1992, as well as at the time of his November 1997 separation examination.  Notably, none of the respective reports of medical history reflect complaints indicative hemorrhoids.  

Post-service VA treatment records show that the Veteran presented with complaints of abdominal and digestive problems.  He underwent clinical evaluation, including a colonoscopy in January 2009.  There was no evidence of hemorrhoids present during the January 2009 colonoscopy.  None of the subsequent VA treatment records show treatment or diagnosis of hemorrhoids. 

The Veteran underwent a VA medical examination in June 2011.  The examination report shows that the examiner reviewed the claims file and medical records.  There was no evidence of hemorrhoids on clinical evaluation.  The examiner concluded that there was no pathology dictated to render a diagnosis of hemorrhoids based on clinical evaluation and there was no evidence of a previous diagnosis of hemorrhoids documented in the medical records. 

Other than the Veteran's lay assertions, the evidence of record does not demonstrate that he was ever diagnosed with hemorrhoids during his period of service.  Moreover, there is no diagnosis of hemorrhoids at any point during the pendency of the appeal.  The most fundamental threshold requirement for showing entitlement to service connection, regardless of the specific basis alleged (direct, presumptive or secondary), is that the Veteran first establish he has the claimed disability or show that he at least has since the filing of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim because there is no disability to attribute to his military service).   

Thus, this claim for service connection for hemorrhoids fails because the Veteran has not proven the most essential element of this claim, that is, establish he has current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability means a disability shown by competent evidence to exist).  

In McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability is satisfied when he has the disability at the time the VA claim is filed or during the pendency of the claim, even if the disability later resolves prior to VA's adjudication of the claim.  In this case, the record does not support a finding that the Veteran was ever diagnosed with hemorrhoids at any point during the pendency of the appeal.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims for service connection and that service connection for hemorrhoids is not warranted.  Because the preponderance of the evidence is against the service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Basal Cell Carcinoma 

The Veteran seeks entitlement to service connection for residuals of basal cell carcinoma.  He reports that he was treated in 2005 for skin lesions, diagnosed as basal cell carcinoma, and he was informed by his treating physician that it was a result of overexposure to the sun.  The Veteran contends that he suffered overexposure to the sun during his deployment to Iraq, which ultimately caused him to develop basal cell carcinoma.  

A review of the Veteran's service treatment record does not show any complaints, treatment, or diagnosis for any skin cancer-related problems during his period of service.  (Notably, the Veteran was treated for the granuloma, that was surgically removed in October 1988, for which he has already been service-connected.) The report of the November 1997 examination prior to separation shows the Veteran's skin was evaluated as normal, except for a tattoo.  On an associated report of medical history, the Veteran denied any history of skin problems during his period of service and at the time of separation.

The first record of any skin problems (other than his residual of granuloma) comes in May 2005, when the Veteran sought treatment for skin lesion on his left cheek that first appeared 9 months beforehand. He underwent an excision of the skin lesion in June 2005, and subsequent pathology report showed it was diagnosed as basal cell carcinoma.  A November 2008 VA dermatology consultation report showed that the Veteran underwent another excision of a skin lesion located on the left side of his face.  

In June 2011, the Veteran underwent a VA examination. This examination report shows that the Veteran reported that he was first treated for skin problems in 2005. Physical examination revealed no findings of skin lesions and the residual of excision of skin lesion was considered well-healed.  He was diagnosed with excised skin lesion.  Based on a review of the claims folder, the VA examiner opined that the Veteran's residuals of excised skin lesion were less likely than not related to his period of service.  In support of this medical conclusion, the VA examiner noted that the Veteran was not treated for or diagnosed with any skin problems during his period of service, and he was first treated for basal cell carcinoma in 2005, which comes years after his separation from service

Based on a review of the foregoing evidence, the Board finds there is no competent and credible evidence that the Veteran's current residuals of basal cell carcinoma had an onset during his period of service, and the weight of the evidence is against a finding that his basal cell carcinoma disorder is otherwise related to some aspect of his service. 

The Board first observes that there is no medical evidence showing that the Veteran's basal cell carcinoma was incurred during his period of service.  None of his service treatment records shows any complaints, treatment or diagnosis of any skin problems.  The Veteran has not asserted that he did not receive treatment for skin problems, other than granuloma, during his period of service.  Rather, on his November 1997 medical history report, the Veteran denied any history of skin problems during his period of service.  Moreover, his physical examinations at the time of his separation shows his face and skin were evaluated as normal, except for a tattoo. 

The record lacks any evidence demonstrating skin cancer problems until 2005, which comes more than six years after the Veteran's separation from service.  Such long intervals of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The medical evidence of record fails to show that the Veteran was treated for any skin problems, other than granuloma, during his period of service, and it fails to show he receive treatment for basal cell carcinoma problems until 2005.  See 38 C.F.R. § 3.303. 

In addition, the record lacks medical evidence establishing a feasible relationship between the Veteran's basal cell carcinoma and his period of service.  The 2011 VA examiner concluded that the Veteran's current diagnosed skin disorder was not associated with his period of service.  In short, the medical evidence of record does not link the Veteran's skin disorders to his service in order to support an award for service connection.  See 38 C.F.R. § 3.303. 

The Board has considered the Veteran's assertion his basal cell carcinoma is related to overexposure to the sun during his deployment.  Other than the Veteran's assertions, the record does not indicate that the Veteran had excessive sun exposure to during deployment.  It is presumable he took precautions to wear appropriate clothing protection, and there is no evidence of record suggesting that he developed basal cell carcinoma during that period as opposed to any UV light exposure during the six years after his separation from service.  Notably, the question of whether the Veteran's basal cell carcinoma is causally related to overexposure to sun during his deployment can only be answered based on medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent, the lay arguments contain opinions as to the medical etiology of the Veteran's basal cell carcinoma; this is simply not competent or persuasive evidence. Here, as discussed above, the more probative medical evidence has ruled out a link between the Veteran's basal cell carcinoma and his period of service.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service occurrence and/or medical nexus is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases noted in 38 U.S.C.A. § 1101, 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions would apply to malignant tumors, and the Veteran's skin diseases include basal cell carcinoma, which could be considered malignant tumors.  There is, however, no indication of a continuity of symptomatology, inasmuch as the record does not reflect any evidence of his current skin problems until 2005, and the Veteran has not asserted continuity of skin problems since his period of service.   

In sum, the weight of the evidence is against a finding that the Veteran's basal cell carcinoma is related to his service.  As such, the preponderance of the medical evidence is against an award of service. Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.

Insomnia 

The medical evidence of record shows that the Veteran has a diagnosis of insomnia, and he seeks entitlement to service connection for that disorder. 

Ordinarily, separately diagnosed disabilities are service connected and rated individually.  The ratings are then combined into a single rating as set forth at 
38 C.F.R. § 4.25 to determine the overall impairment of the veteran.  An exception to the ordinary process of separately rating and then combining ratings exists: VA regulations caution against making multiple awards for the same impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14. When two ratings covering the same disability are combined, it is called "pyramiding."  Id.  Two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

After reviewing all the evidence, lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran's insomnia symptomatology has been considered as a symptom of his already service-connected anxiety disorder for which he is compensated.  The Board finds that there is not a current disability remaining for which service connection may be granted.  For this reason, the Board concludes that service connection is not warranted. 

The Veteran was afforded an August 2008 VA psychiatric examination at which time the examiner stated that the Veteran had Axis I diagnosis of Anxiety Disorder.   In the examination report, the VA examiner specifically recorded the Veteran's reported history of insomnia manifested by no more than two hours of sleep a night and waking with feelings of irritability and fatigue.   In a September 2008 rating decision, the Veteran was awarded service connection for anxiety (originally claimed as insomnia) and he was assigned a 50 percent disability rating effective October 12, 2006.  In determining that a 50 percent rating was warranted for the Veteran's anxiety disorder, the RO specifically considered the Veteran's symptom of sleep impairment in assigning the 50 percent disability rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Veteran's insomnia is encompassed by the broader symptom of chronic sleep impairment and is already contemplated in the current 50 percent rating for anxiety.  38 C.F.R. § 4.14. 

The Veteran is generally competent and credible to report that he has difficulty sleeping and that he has been prescribed medication to help him sleep.  Jandreau, 492 F.3d at 1377.  He is also competent and credible to describe individual symptoms of psychiatric disturbance such as feeling anxious; however, he is not competent to offer a lay opinion that the difficulty sleeping and feeling anxious are manifestations of distinct disabilities.  The Veteran is competent to report that, in the past, he has been diagnosed with insomnia and an anxiety disorder. 

In light of the foregoing, the preponderance of the evidence demonstrates that the insomnia is a symptom of the service-connected anxiety disorder.  
The Board also notes that the diagnosis of insomnia in the Veteran's VA treatment records, buy there was no accompanying insomnia diagnosis when the Veteran was diagnosed with anxiety in 2008, which highly suggests that the insomnia is a component of the service-connected anxiety disorder. The lay evidence does not reach the question of whether the Veteran's insomnia is a separate disability from anxiety such that the two manifest in different symptomatology.  Accordingly, service connection for insomnia may not be awarded because this would result in a separate rating for the same disability.  See 38 C.F.R. § 4.14; see also Amberman, 570 F.3d at 1381. 

There being no distinct disability not already service-connected resulting in insomnia, the Board concludes that service connection for insomnia must be denied on a direct basis.  See 38 C.F.R. § 3.303.

The Board acknowledges the Veteran's argument service connection should be awarded for insomnia as due to a qualifying chronic disability associated service in the Persian Gulf.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, since the insomnia has been attributed by competent medical evidence to a medically known and service-connected disability, further inquiry into whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317 would only result in pyramiding the diagnoses.  See 38 C.F.R. § 4.14; see also Amberman, at 1381.  The Board finds that the additional consideration of the Persian Gulf service connection presumptions is not warranted. 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's insomnia is a component of an already service-connected disability. Service connection cannot be awarded because service connection is already in effect.  For these reasons, the Board finds that the preponderance of the evidence is against the service connection claim for a disorder manifested by insomnia; therefore, the appeal must be denied and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

 When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

 In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

 It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2013).

Residual of Granuloma, Scar 

The Veteran's residual scar is rated under 38 C.F.R. § 4.118, schedule of ratings for benign skin neoplasms, which is rated under Diagnostic Codes 7801-7805, or rated as impairment of function.  The criteria for rating skin disorders were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  On January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that as to claims filed before October 23, 2008, the old criteria will apply to applications received by VA before that date. In this case, the Veteran's claim for benefits was filed prior to October 23, 2008, and there has been no explicit request for consideration under the revised criteria.  Accordingly, only the pre-amended regulation will be applied.

Under the rating criteria in effect prior to October 28, 2008, under Diagnostic Code 7800 for scars that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Diagnostic Code 7800, Note (1), lists the eight characteristics of disfigurement. Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: (a) a scar 5 or more inches (13 or more cm.) in length; (b) scar at least one- quarter inch (0.6 cm.) wide at widest part; (c) surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; (d) skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (e) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (f) underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and (g) skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes7803-7805 (2008). 

When this old rating criteria are applied to the above evidence, the Veteran's residual of granuloma does not warrant a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  In order to warrant a compensable evaluation, there must be evidence of disfigurement, limitation of motion due to scar, painful scar, scarring covering at least 6 square inches, frequent loss of covering of skin over scar, or impairment of function.  Here, the Veteran has undergone two VA examinations dated in July 2008 and June 2011 during the period under appeal.  These examination reports show that the Veteran had no complaints pertaining to his residuals of granuloma.  The 2008 examination report shows findings of a single residual scar that was stable and superficial in nature and that measured 1.5 centimeter (cm) by .25 cm.  It was noted that the scar was barely visible and there was no evidence of adherence to underlying tissue, abnormal skin texture, elevated or depressed scar,  or limitation of function as result of residual scar.  There was no evidence of residual scar observed on clinical evaluation in June 2011.  This symptomatology associated with the Veteran's residual scar, when reviewed under the old rating criteria, does not support the criteria for a compensable evaluation under any of the applicable diagnostic criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008).

Even if considering the Veteran's disability under the new rating criteria does not warrant a higher evaluation for his disability.  See 38 C.F.R. § 4.118 , Diagnostic Code 7800-7805 (2013).  The Board notes that one important facet of the amended regulations, effective as of October 23, 2008, is that they now permit separate ratings for a scar that causes disfigurement and that is either painful or unstable. Those ratings are then combined into an overall rating.  However, none of the evidence of record demonstrates that any of the Veteran's scar is painful or unstable so as to warrant a separate evaluation under the new rating criteria.  See 38 C.F.R. § 4.118 (2013).  Rating criteria based on the total area of scarring are essentially unchanged and therefore do not afford a compensable evaluation for the claimed scar as it does not exceed an area of 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic 7801.  

The Board has also considered whether higher evaluation would be available for based on any other disabling effect(s) under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2008) and (2013).  Here, there is no evidence that the Veteran's residual scar disability causes any associated limitation of motion. 

After careful consideration, the Board concludes the evidence of record is against a finding that a compensable evaluation is warranted for the Veteran's residual scar under the old or revised rating criteria.  

In summary, a compensable disability rating is not available for the Veteran's residual scar under the applicable schedular criteria.  Neither the old or revised criteria demonstrate that a compensable evaluation is warranted for the Veteran's residual scar.  Accordingly, an initial compensable evaluation for residuals of granuloma is denied.  

Varicose Veins 

The Veteran contends that his varicose veins of the right and left lower extremity are more disabling than is reflected by the currently assigned 10 percent evaluations.  

Varicose veins are rated under the criteria of Diagnostic Code 7120, 38 C.F.R. § 4.104.  Symptoms of intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, warrants a 10 percent rating.  With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, varicose veins warrant a 20 percent rating. Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations, warrant a 40 percent rating.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, varicose veins warrant a 60 percent rating.  Varicose veins with massive board-like edema with constant pain at rest are to be rated 100 percent disabling.  These evaluations are for involvement of a single extremity.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The Veteran's service treatment records show he sought treatment in 1996 for bilateral leg pain, and he complained of pain with physical training and prolonged standings.  Clinical evaluation evidence of soft nodule in the left calf, but no other abnormalities was observed on exam.  He was diagnosed with earlier varicosities.   

The Veteran underwent a VA medical examination in July 2008.  He complained of an aching pain in both his legs especially with prolonged standing, but he denied sensation of leg heaviness or swelling.  He denied taking any medication or using compression hosiery to treat his symptoms.  The Veteran reported that although his legs hurt with prolonged standing at work, he had not missed any days of work because of pain in his legs.  On physical examination, there was no evidence of varicose veins in the lower extremities.  The Veteran had good hair distribution and his distal pulses were palpable.   There was no redness and no tenderness in either leg.  There was no evidence of muscle wasting or atrophy.  The examiner stated that there was no evidence of pathology of varicose veins in the lower extremities on examination.  

At his November 2010 Board hearing, the Veteran testified to having primarily symptoms of aching and burning pain from his varicose veins in his lower extremities.  The Veteran testified that he experienced pain with prolonged walking and standing and that he had to elevate the legs or soak his legs to alleviate symptoms.  He also reported some discoloration in his skin around the calves.  

In June 2011, the Veteran was afforded another VA examination to evaluate the severity of his disability.  The examination report shows that the Veteran complained of aching pain in both lower extremities and abnormal sensations, to include burning sensation.  He complained of increased pain with prolonged standing, but he denied any pain in his legs while at rest.  The Veteran reported that his symptoms were relieved with elevation of his legs.   The Veteran denied using compression hosiery, but he did report to using long socks.  Clinical evaluation revealed no evidence of varicose veins in the lower extremities.  There was no evidence of abnormal pigmentation, edema, ulceration, or induration on clinical evaluation.  The Veteran's peripheral pulses were palpable. There was no evidence of carotid bruit or raised JVD.   The VA examiner concluded that there was no evidence of varicose veins in the lower extremities based on findings from clinical evaluation. 

Based on a view of the competent lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the criteria for an evaluation in excess of 10 percent for each leg.  

An evaluation in excess of 10 percent is not warranted without findings and credible complaints supportive of persistent edema incompletely relieved by elevation of the extremity, and without the presence of stasis pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120.  These criteria, as well as ulceration or subcutaneous induration or board-like edema or constant pain at rest, are not shown in the competent evidence of record.  Notably, both the 2008 and 2011 VA examiner stated that there was no objective evidence of varicose veins in either lower extremity upon clinical evaluation.  Without more than the Veteran's subjective complaints of pain and burning sensation with prolonged standing and walking, the evidence of record does not support an evaluation in excess of 10 percent rating for varicose veins in either lower extremity.  Hence, the preponderance of the evidence is against a higher evaluation than the 10 percent assigned for each leg.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

Accordingly, despite the Veteran's contentions of entitlement to a higher schedular rating, the Board finds the preponderance of the evidence against the claims for a higher rating, for the entire rating period of the claims.  This is consistent with the weight of past and present examination and treatment findings as well as lay evidence.  Although the Veteran's asserts that increased severity of his disabilities due to varicose veins in his lower extremities, the objective evidence of record does not show evidence of persistent edema unresolved by elevation, stasis pigmentation, eczema, ulceration, or subcutaneous induration needed to support a higher evaluation.  

The lay and medical evidence does not support the criteria for an evaluation in excess of 10 percent rating, each, for varicose veins in the lower extremity at any point during the period under appeal.  The Board finds the preponderance of the evidence against the claim for an increased evaluation for varicose veins in the lower extremities, above the 10 percent assigned each, for the entire rating period in question.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7120. 

Consideration has been given to assigning a staged rating; however, at no time during the rating period in question has the varicose veins in either lower extremity warranted more than the 10 percent rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residual scar and varicose veins with the established criteria shows that the rating criteria reasonably describe the disabilities levels and symptomatology attributable to the Veteran's service-connected disabilities. 

In reaching this conclusion, the Board considered that the Veteran's discomfort with prolonged standing and walking due to varicose veins is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's varicose veins does not satisfy the criteria for evaluations in excess of 10 percent under these criteria does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, as noted in the Introduction, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his residual scar or varicose vein disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no indication in the record that the Veteran's residual scar or varicose veins affect his normal activities of daily living.  As the issue of entitlement to a TDIU has not been raised as part of the initial increased rating claims for the residual scar and varicose veins, it is inapplicable in this case.
ORDER

Entitlement to service connection for a right ankle disorder is granted. 

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for hemorrhoids is denied. 

Entitlement to service connection for basal cell carcinoma is denied. 

Entitlement to a separate disability rating for insomnia is not permitted by law.

Entitlement to a compensable evaluation for residual of granuloma, scar, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right leg is denied. 

Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the left leg is denied.


REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Gastrointestinal Disorder

The Veteran seeks service connection for gastrointestinal disorder, originally claimed as ulcers.  His service treatment records do show that he sought treatment in 1987 for complaints of nausea, vomiting and lower quadrant pain following meals.  An impression of gastritis secondary to hyper gastric acidity was given and he was prescribed medication.  The Veteran reported that he continued to take over the counter medication for similar symptoms intermittently since then.  Notably, the Veteran received normal stomach and digestive examinations on service periodic examinations dated in 1989, 1991, and 1992, as well as at the time of his November 1997 separation examination.  Notably, none of the respective reports of medical history reflect complaints indicative stomach or digestive-related problems.  

His post-service treatment records starting in 2008 show he complained of abdominal pain and reflux symptoms for the past twenty years, and diagnostic testing revealed findings of erosive esophagitis and small hiatus hernia.  Pursuant to the Board's 2011 remand directives, the Veteran was afforded a VA examination in conjunction with his claim.  That examination report shows a diagnosis of gastro esphogeal reflux disease (GERD) and the VA examiner opined that it was less likely than not that the Veteran's GERD related to his period of service.  However, it does not appear that the VA examiner considered the 1987 in-service treatment for gastritis.  

On remand a VA supplemental medical opinion is needed to address whether the Veteran's current gastrointestinal disorder is related to his period of service based on a review of the entire claims folder. 

Parenthetically, the Board notes that, subject to various conditions, service connection may be granted for a chronic disability manifested by gastrointestinal signs or symptoms due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Additionally, in light of the Veteran's assertions of Gulf War syndrome, the Board finds that the requested VA medical opinion should also address whether any current gastrointestinal symptoms are consistent with an undiagnosed illness or are otherwise related to his tour of duty in during the first Gulf War.  See 38 C.F.R. § 3.317.

Weakness, Bilateral Shoulders and Wrists 

The Veteran complains of chronic weakness in both shoulders and wrist.  He contends that his symptoms were incurred during his period of service when he was stationed in the Persian Gulf, and he has continued to suffer chronic undiagnosed illness manifested by weakness in his shoulders and wrists. 

Initially, the Board notes that additional VA medical evidence has been added to the claims folder since the Veteran's claims were last adjudicated in the October 2012 supplemental statement of the case (SSOC).  These VA medical records included treatment for impingment syndrome and tendonitis in the shoulders as well as the report of a December 2013 VA Gulf War examination that contains the Veteran's complaints of weakness and numbness in his upper extremities since his period of service.  Notably, the December 2013 VA examination report shows that the Veteran was diagnosed with chronic fatigue syndrome, but it is unclear whether his complaints of intermittent neurologic and muscle joint symptoms in his upper extremities are associated with that diagnosis or attributable a separate disability.  A December 2013 rating decision shows that the Veteran was awarded service connection for chronic fatigue syndrome and assigned a 40 percent evaluation, effective from June 14, 2013. 

Notwithstanding, the Board notes that there is no VA medical opinion of record that addresses the etiology of the Veteran claimed disorder manifested by weakness in the shoulders and wrists.  While the Veteran was previously afforded a VA examination in July 2008 in conjunction with his complaints, the 2008 VA examiner concluded that there was no pathology detected associated with the Veteran's complaints of weakness in his shoulder and wrists.  On remand, the Veteran should be scheduled for an appropriate VA examination to address the question of whether his claimed disorder, manifested by weakness in his shoulders and wrists is consistent with an undiagnosed illness or are otherwise related to his active service.

Headaches 

In a December 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for headaches.  In a January 2014 correspondence, the Veteran stated his disagreement with the December 2013 rating decision that denied his service connection claim.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of the December 2013 rating decision; therefore, issuance of an SOC is necessary with regard to the issue of entitlement to service connection for headaches.  See 38 C.F.R. § 19.26 (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative, if any, with an SOC as to the issue of entitlement to service connection for headaches.  The Veteran (and his representative) should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal pertaining to his claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of any current gastrointestinal disorder.  Current VA Gulf War Examination Guidelines must be followed.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the Veteran's service and post-service treatment records and the June 2011 VA examination report. 

Specifically, the VA examiner's opinion should address the following:
(a) State whether the Veteran's current gastrointestinal problems are attributable to a known clinical diagnosis, to specifically include gastritis, GERD, and/or hiatal hernia, or whether those reported problems are manifestations of an undiagnosed illness.

(b) If any of his gastrointestinal symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty.

The reasons and bases for all opinions must be provided in full.  

3.  Arrange for the Veteran to undergo a VA examination with the appropriate specialist to assess his complaints of weakness in his shoulders and wrists.  The Veteran's claims file (including lay statements received in support of his claims) must be reviewed by the examiner in conjunction with the examination.  

Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

(a) State whether the Veteran's current complaints of weakness in his shoulders and wrists are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

(b) State whether the Veteran's current disability manifested by complaints of weakness in his shoulders and wrists are attributable to his chronic fatigue syndrome.

(c) If the Veteran's complaints of weakness in his shoulders and wrists are associated with a known diagnosis, and are not attributable his chronic fatigue syndrome, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty.

The reasons and bases for all opinions must be provided in full.  

4.   After the development requested above has been completed to the extent possible, the AMC/RO should again review the record, to include all the evidence since the October 2012 SSOC, and re-adjudicate the service connection claim.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


